DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment filed on 5/1//2022 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Baker (U.S. Pub No 20200143240 A1) teaches a system, wherein an autoencoder is trained with two objectives and a classifier, acting as  deep neural network, is also trained. The autoencoder includes an encoder 804 and a decoder 805 that receives a feature vector 805 from the encoder 804. the sytem further includes determining whether training of the neural network is converging and changing the hyperparameter controlling the activation function of the node according to whether the training of the neural network is converging. While the closest prior art teaches a method for generating a first activation map with respect to the first image within a first layer of the convolutional neural network. A correlation is computed between data reflected in the first activation map and data reflected in a second activation map associated with a second image. Based on the computed correlation, a linear combination of the first activation map and the second activation map is used to process the first image within a second layer of the convolutional neural network. However the closest prior arts above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: applying to the input signal, in a discrete time domain, a convolution to obtain a CNN correlator output; applying the CNN correlator output to an activation to decode the input signal; and outputting the decoded signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub No 20200143240 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633